Citation Nr: 1535997	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-38 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral ankle disorder.  

3.  Entitlement to service connection for a respiratory disorder, to include bronchitis.  

4.  Entitlement to service connection for a migraine headache disorder.  

5.  Entitlement to service connection for malaria and residuals.  

6.  Entitlement to service connection for a back disorder, to include lumbosacral strain.  

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to January 1985.  He also has service with the United States Air Force Reserve from January 2003 to May 2004, and from August 2005 to May 2006.  He also has unverified service with the United States Coast Guard Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the electronic file.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to verify the Veteran's periods of service; obtain outstanding treatment records; ascertain a VA medical addendum opinion for the Veteran's back claim as the May 2013 opinion is inadequate; and to afford him VA examinations to determine the etiology of his claims for service connection for a bilateral knee disorder, a bilateral ankle disorder, bronchitis, malaria, and a migraine headache disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Veteran's active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA).  The Veteran has indicated that he served in the United States Air Force, United States Air Force Reserve, and the United States Coast Guard Reserve.  All records/responses received should be associated with the claims file.

2.  Obtain the service treatment records and personnel records associated with his United States Coast Guard Reserve service and/or his specific reserve unit from the NPRC, the National Archives and Records Administration (NARA), and/or the United States Coast Guard Personnel Command.  All records/responses received should be associated with the claims file.  If additional service and personnel records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for all his current disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  
A specific request should be made for any records of treatment from 1993 to 2007 from Highline Medical Center, an affiliate of CHI Franciscan Health, located in Burien, Washington.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral knee disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In August 1981, the Veteran reported to sick call with pain his right knee, lasting for one day.  Upon physical examination testing, the Veteran demonstrated normal movement in the right knee.  There was noted tenderness, swelling, and crepitus.  He was assessed with a meniscus pop, and the examiner recommended no quick movement until swelling had subsided.  

* Service treatment records note that the Veteran received emergency care and treatment for his right knee in December 1982.  According to the December 1982 report, the Veteran complained of discomfort in his right knee after a slip and fall on ice earlier that morning.  Physical examination testing reflected no swelling, joint line tenderness, joint laxity, or crepitus.  Drawer sign testing was negative.  The Veteran demonstrated full range of motion, and there was slight tenderness along the inferior aspect of the patellar ligament.  He was released from the emergency room in good condition and diagnosed with a right knee strain.  

* At a November 2006 private medical visit, the Veteran alleged falling out of a truck and injuring his right knee in November 2006.  He admitted to having no history of a knee injury.  After physical examination testing, the Veteran was assessed with acute right knee pain.  

* VA outpatient treatment records dated March 2007 note complaints of stress and strain to both knees with no particular date given.  After physical examination testing, he was assessed with bilateral knee pains from stress and strain.  

* In July 2007, the Veteran underwent a VA examination provided by QTC Medical Services (QTC).  The Veteran asserted that his bilateral knee disorder started in 2006 during his deployment to Iraq.   He explained that he was at the airport in Baghdad, when his unit came under enemy fire.  He jumped from the ground onto the ramp of the aircraft and struck both knees on the edge of the ramp.  Since that time, the Veteran stated that his knees remain stiff, painful, and tender, along with limited motion.  After physical examination of the knees, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees.  No etiological opinion was provided by the examiner.  

* At the April 2015 Board hearing, the Veteran alleged that his current bilateral knee disorder is caused by the constant jumping up and down into an apparatus during his military service and in 1992, when he was "blown up" by a 60 millimeter mortar in Somalia.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each bilateral knee disorder found.  In regard to each identified bilateral knee disorder, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

5.  Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral ankle disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records note a visit to sick call in May 1981 with complaints of a pulled muscle in the right leg.  Upon physical examination, the physician noted swollen lateral and tenderness over the Achilles tendon.  There was no discoloration, and range of motion testing was complete but painful.  The Veteran was diagnosed with right ankle sprain contusion and placed on a temporary profile of no marching for one day thereafter.  

* In August 1984, the Veteran was placed again on a temporary profile for the left ankle.  According to the Physical Profile Serial Report, the Veteran was diagnosed with retrocalcaneal bursitis and requested to not stand or use his left ankle for seven days.  

* At the July 2007 QTC examination, the Veteran stated that his bilateral ankle disorder has only existed for one year.  He attributed it to the many years of serving as an aeromedical technician during his military service.  He also admitted to suffering a severe left ankle sprain in 1994, which required three months of immobilization.  After physical examination testing, the examiner diagnosed him with recurrent sprains with chronic ligamentous laxity.  No etiological opinion was provided by the examiner.  

* At the April 2015 Board hearing, the Veteran alleged that he injured both ankles while studying to become a crash firefighter during his military service.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each bilateral ankle disorder found.  In regard to each identified bilateral ankle disorder, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

6.  Schedule the Veteran for a VA examination to determine the etiology of his claimed respiratory disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records note the Veteran being placed on a physical profile for four days in April 1981 for bronchitis.  The April 1981 Physical Profile Serial Report shows that the Veteran was restricted from running, drills, marching, prolonged standing, and push-ups.  He was also required to rest in the dorm after 5:00 p.m. and on weekends.  

* In January 1983, the Veteran visited the in-service allergy clinic with complaints of coughing, wheezing, itching, and skin rashes during the spring and summer.  He denied a past history of pneumonia, but admitted to having bronchitis in the past.  

* In February 1984, the Veteran returned to sick call for a cough productive of a large amount of green sputum.  It was noted that he had pleuritic chest pain (CP) and heavy chest substernal pain.  After physical observation, he was diagnosed with flu-like syndrome secondary to bronchitis and prescribed antibiotics.  

* In July 1984, service treatment records note a provisional diagnosis of asthma.  

* After discharge from service, private treatment records note complaints, treatment, and diagnoses of bronchitis.  Private treatment records beginning in October 1996 reflect a diagnosis of bronchitis with harsh breathing sounds bilaterally.  In February 1997, the Veteran was again treated for bronchitis and was noted as having harsh breathing sounds bilaterally.  In October 1997, the Veteran was diagnosed with an upper respiratory infection with possible bronchitis after visiting a private physician with complaints of a two day history of sinus pain, pressure, congestion or cough, and yellow colored discharge.  The Veteran returned to the private physician in February 1998 for a cough.  The private physician noted bronchitic breathing sounds with some purulent posterior nasal drainage.  He was assessed with bronchitis.  In October 1998 and December 1998, the Veteran was again diagnosed with bronchitis.  In February 2000, the Veteran returned to the private physician for evaluation of sinusitis and bronchitis.  Examination testing showed significant purulent drainage, mild pharyngitis, and harsh breathing sounds bilaterally.  He was assessed with significant bronchitis.  Private treatment records thereafter show diagnoses of bronchitis in December 2002 and July 2005.  

* At the July 2007 QTC examination, the Veteran reported having chronic bronchitis since 1993, which progressed to fungal pneumonia and required prolonged treatment.  He admitted to having a daily cough with blood-tinged sputum, occurring at least three to four times per year, frequently resulting in bronchitis or pneumonia.  After diagnostic and physical examination testing, he was assessed with chronic bronchitis.  No etiological opinion was provided by the examiner.  

* At the April 2015 Board hearing, the Veteran alleged that he incurred his bronchitis while stationed at Mogadishu during his military service.  He explained that he stayed in a cloth tent while in Mogadishu, and during his stay, the cloth was never replaced.  He stated that mold spores developed onto the cloth, which he inhaled on a daily basis.  The Veteran indicated that once he returned to the United States, he developed a fungal infection, which in turn, has turned into a chronic cough and bronchitis.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each respiratory disorder found.  In regard to each identified respiratory disorder, namely bronchitis, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

7.  Schedule the Veteran for a VA examination to determine the etiology of his claimed migraine headache disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In October 1981, the Veteran reported to sick call with complaints of intermittent headaches, especially while reading.  He was given medication for his headaches and was recommended an eye examination.  

* After discharge from service, the Veteran was afforded a QTC examination in July 2007.  The Veteran reported being diagnosed with migraine headaches since 1993 and having recurring headaches characterized by aching, throbbing pain, photophobia, phonophobia, and nausea.  He further added that his headaches began after being knocked backwards off his feet.  After physical examination testing, the examiner diagnosed the Veteran with migraine headaches.  No etiological opinion was provided by the examiner.  

* At the April 2015 Board hearing, the Veteran alleged that he has had migraine headaches since approximately 1984.  

All indicated tests and studies must be performed.  The examiner must identify all appropriate symptoms and diagnoses.  In regard to the claimed migraine headache disorder, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

8.  Schedule the Veteran for a VA examination to determine the etiology of his claimed malaria and residuals.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  
As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records note the Veteran visiting sick call in November 1993 after returning from Mogadishu.  It was noted that he was stationed in Mogadishu for approximately 60 days and was now requesting follow-up prophylaxis.  The physician noted that he was asymptomatic at the time and had no problems being medications.  He was assessed with status post Somalia mission and given prescribed medication.  

* The Veteran returned to sick call in September 2003 with complaints of nausea, abdominal pain, diarrhea, and fever.  It was noted that he recently returned from the Persian Gulf.  After physical examination testing, he was assessed with a possible parasitic infection given the chronicity.  Laboratory testing was normal, and the Veteran was diagnosed with persistent diarrhea.

* After discharge from service, the Veteran reported having a history of malaria from being in Somalia in 1993 at a March 2007 VA outpatient treatment visit.  According to the March 2007 VA outpatient treatment noted, the Veteran admitted to having diarrhea approximately every two weeks since he returned from Somalia in 1993, along with night sweats and fevers.  

* At the July 2007 QTC examination, the Veteran reported being diagnosed with malaria in 1993.  Since that time, he informed the examiner of having episodes of high fever, shaking chills, and diaphoresis.  He stated that his malaria was currently active and had been since the first of July.  After physical examination testing and review of malaria smear test results, which were negative, the examiner diagnosed the Veteran with malaria.  The examiner noted that the subjective factors are his exposure to malaria while being deployed to Somalia in 1993, and having episodic fever, chills, and diaphoresis since that time.  The examiner further added that the objective factor is the absence of malaria parasites visualized in the blood, but in most individuals with malaria, the parasites are seen in the blood only during the rigor following the high fever.  No etiological opinion was provided by the examiner.  

* At the April 2015 Board hearing, the Veteran alleged that he contracted malaria while stationed in Somalia in 1993.  He stated that upon his return, he received treatment at a private hospital for symptoms associated with malaria.  He was not admitted to the hospital, but did receive prescribed medication.  Since that time, the Veteran stated that he has had more than twenty-five episodes of malaria with symptoms of sweating, dizziness, and chills.  

All indicated tests and studies must be performed.  For the claimed disability, the examiner must respond to the following inquiries:

(i) Indicate whether the Veteran has active malaria.  

(ii) If the Veteran is found not to have active malaria, then the examiner should clearly indicate what, if any, current residuals of malaria are present.  The examiner should then describe any symptoms and impairment associated with these residuals, providing a diagnosis for any residual(s), when appropriate.  

(iii) If the Veteran is found to have current residuals of malaria, the examiner must provide an opinion as to whether the residuals began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

9.  Return the claims folder to the VA examiner who conducted the May 2013 examination to render an addendum opinion for the Veteran's claimed back disorder.  If the May 2013 examiner is available he may conduct a records review and respond to the questions below.  If the May 2013 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA orthopedic examination, to be conducted by a qualified examiner.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records show that in February 1983, the Veteran received emergency treatment for complaints of pain over his right lumbosacral area.  He reported falling from a truck with a pack on his back.  After physical examination testing, the Veteran was assessed with mild lower back pain.  Several days later, x-ray testing of the lumbosacral spine showed no evidence of an acute bone injury, but rather spina bifida occulta at S1.  The radiologist also noted the presence of a spondylolysis defect at L5 on the right and probably on the left, as a resultant grade 1 spondylolisthesis present at the L5-S1 level.  The radiologist concluded that it was doubtful that the spondylolosis-spondylolithesis is traumatic in origin, but clinical correlation was needed.  He was placed on a temporary profile for approximately six days.  He was restricted to no lifting greater than 20 pounds, along with no marching, running, climbing or bending.  

* After his first period of service, private treatment records dated October 1998 show continuing complaints and difficulty with the Veteran's back.  At an October 1998 private treatment visit, the Veteran reported a history of multiple back injuries.  After physical examination testing, the private physician assessed him with spondylolisthesis and recommended an anterior lumbar interbody fusion for stabilization with a left-sided nerve root decompression.  The Veteran underwent a left L5 hemilaminectomy with foraminotomy; anterior arthrodesis at L5-S1; cage placement at L5-S1; and harvesting of bone graft in November 1998.  He was given a postoperative diagnosis of spondylolisthesis.  

* After the surgery, the Veteran returned to full duty in his civilian capacity as a firefighter in April 1999 with no restrictions.  He was granted a waiver from the United States Air Force from August 1999 to March 2001.  

* In May 2005, the Veteran visited a private physician for back pain.  He admitted to lifting a very heavy gentleman out of the shower and experiencing back pain in the upper mid-back thereafter.  He reported not having any trouble with his back in the past.  After physical examination testing, he was diagnosed with back sprain/strain injury at work secondary to lifting a heavy client.  

* At the July 2007 QTC examination, the Veteran reported being diagnosed with lumbar disc herniation since 1983.  He reported stiffness, limited mobility, and pain for over twenty-four years and due to spinal fusion surgery.  After physical examination of the back, the examiner diagnosed him with degenerative arthritis of the lumbosacral spine.  No etiological opinion was provided by the examiner.  

* In May 2013, the Veteran was afforded a Back Conditions Disability Benefits Questionnaire (DBQ).  He reported initially injuring his back in February 1983 after stepping out of a truck and landing on a piece of ice.  He admitted to having continuing back pain since that time.  Upon review of the Veteran's claim file, the examiner noted that there were several instances of low back pain while working for the fire department following service, but the Veteran's service treatment records reflected no recurrent back problems from 1983 until his discharge.  The examiner also noted the Veteran's occupation as a paramedic/fire station captain and has had several lifting injuries after his military service.  After physical examination testing, the examiner diagnosed the Veteran with lumbar spinal fusion, lumbosacral strain, and intermittent sciatica.  The examiner concluded that it was less likely than not that the back disability was incurred in or caused by the Veteran's military service.  The examiner explained that review of the records showed that the Veteran did not have any recurrent back problems while on active duty, and only had several acute back strains while working as a fireman/paramedic.  The injuries that led to the back surgery were from his occupation as a firefighter and paramedic and not during his military service.  The examiner concluded that the Veteran's discharge examination clearly stated no recurrent back disability and his injuries that occurred in between service and after service are accountable for his current back disability.  

* At the April 2015 Board hearing, the Veteran alleged that in December 1993, while in service, he stepped out of a crash truck at Fairchild Air Force Base, and landed on ice.  He stated that his feet went right out from him and he landed on his buttocks.  He endured back pain and his L5-S1 was crushed after the accident.  He admitted to being treatment subsequently thereafter and enduring continuing back pain since that accident.  
All indicated tests and studies must be performed.  (a) For the lumbosacral spine disorder, the examiner must respond to the following inquiries:

(i) Is the Veteran's current lumbosacral spine disorder a "congenital/inherited" condition?

(ii) If the lumbosacral spine disorder is congenital in nature, is it a congenital disease (i.e., capable of worsening and improvement) or a congenital defect (i.e., static in nature)? 

(iii) If the lumbosacral spine disorder is a congenital defect, did the Veteran experience a superimposed disease or injury to the back during service which resulted in additional disability?  

(iv) If the lumbosacral spine disorder is a congenital disease, did the Veteran have this disease prior to entering military service in March 1981, i.e., a preexisting back disability? 

(v) If the lumbosacral spine disorder is a congenital disease that preexisted service, did this condition permanently increase in severity anytime during his military service?

(vi) If there was a permanent increase in severity of a preexisting congenital lumbosacral spine disease during service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

(vii) In the alternative, if it is determined that the Veteran's current lumbosacral spine disorder or congenital lumbosacral spine disease did not manifest prior to service, examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

10.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




